NOT FOR PUBLICATION                    FILED
                        UNITED STATES COURT OF APPEALS                       JUL 8 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: ENRIQUE REYES; GUADALUPE                  No.   19-60027
REYES,
                                                 BAP No. 18-1229
                   Debtors.

------------------------------                   MEMORANDUM*

ENRIQUE REYES; GUADALUPE
REYES,

                   Appellants,

    v.

MIGRAN KUTNERIAN, Deceased, AKA
Michael Kutnerian; KUTNERIAN
ENTERPRISES,

                   Appellees.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
            Brand, Spraker, and Lafferty III, Bankruptcy Judges, Presiding

                           Argued and Submitted June 12, 2020
                                San Francisco, California

Before: TASHIMA and HUNSAKER, Circuit Judges, and SELNA,** District

*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
      The Honorable James V. Selna, Senior United States District Judge for the
Central District of California, sitting by designation.
Judge.

      Chapter 13 debtors Enrique and Guadalupe Reyes (the “Reyeses”) appeal

pro se from the Bankruptcy Appellate Panel’s (“BAP”) judgment affirming the

bankruptcy court’s order dismissing the Reyeses’ motion to vacate a state court

unlawful detainer judgment against them. We have jurisdiction under 28 U.S.C. §

158(d). “We review de novo [BAP decisions] and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling.” Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly dismissed the Reyeses’ Federal Rule of Civil

Procedure 60(b)(4) motion as barred under the Rooker–Feldman doctrine because

it constituted a forbidden “de facto appeal” of the prior state court unlawful

detainer judgment. See Noel v. Hall, 341 F.3d 1148, 1163–65 (discussing proper

application of the Rooker–Feldman doctrine). In order to grant the relief sought in

the Rule 60(b)(4) motion, the bankruptcy court would have to determine that the

state trial court erred by finding that the Reyeses were properly served with

sufficient notice of termination of their tenancy, and by entering judgment in

Kutnerian’s favor. See Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005) (holding that the Rooker–Feldman doctrine bars “cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review


                                          2                                      19-60027
and rejection of those judgments”); Henrichs v. Valley View Dev., 474 F.3d 609,

616 (9th Cir. 2007) (noting that the Rooker–Feldman doctrine barred plaintiff’s

claim because the relief sought “would require the district court to determine that

the state court’s decision was wrong and thus void”).

      Appellants failed to establish that an exception to the Rooker–Feldman

doctrine applies. The Reyeses contended in their Rule 60(b)(4) motion that

Kutnerian’s “fraudulent notice of termination” constituted extrinsic fraud, but they

failed to demonstrate that Kutnerian’s conduct prevented them from participating

fully in the unlawful detainer action. See Kougasian v. TMSL, Inc., 359 F.3d 1136,

1140–41 (9th Cir. 2004) (defining extrinsic fraud and recognizing that the Rooker–

Feldman doctrine does not apply if extrinsic fraud prevented a party from

presenting his or her claim in state court); City & County of San Francisco v.

Cartagena, 41 Cal. Rptr. 2d 797, 801 (Ct. App. 1995) (“The essence of extrinsic

fraud is one party’s preventing the other from having his day in court.”).

Moreover, the record reflects that the Reyeses raised in the state court issues

concerning the sufficiency of the notice of termination, and the state court rejected

their arguments. See Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 860 (9th Cir.

2008) (holding that the Rooker–Feldman doctrine barred plaintiffs’ extrinsic fraud

claim that was presented to, and rejected by, state courts).

      Contrary to appellants’ contention, the bankruptcy court’s power to


                                          3                                       19-60027
adjudicate a core proceeding does not operate “independently and separately” from

the Rooker–Feldman doctrine in all instances. See Gruntz v. County of L.A. (In re

Gruntz), 202 F.3d 1074, 1078, 1084, 1087–88 (9th Cir. 2000) (en banc)

(concluding that the Rooker–Feldman doctrine did not apply “in this instance”

where a state court judgment impermissibly intruded on the bankruptcy court’s

authority to determine the scope of the automatic stay) (“This is not to say that the

Rooker–Feldman doctrine . . . [is] wholly inapplicable in bankruptcy law.

Preclusive effect is often extended to pre-petition state judgments as to identical

issues raised in subsequent bankruptcy proceedings.” (citations omitted)).1

      Appellants’ motion for judicial notice [Dkt. 14 & 15] is denied as

unnecessary.

      AFFIRMED.




1
     We do not reach the issue of whether the Reyes’ Rule (60)(b)(4) motion was
also defective because Rule 60(b), like the other Federal Rules of Civil Procedure,
applies only to federal court judgments, not to state court judgments.

                                          4                                    19-60027